Citation Nr: 0218604	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

Entitlement to a compensable evaluation for residuals of a 
left mandible fracture.

(The issue of entitlement to service connection for 
residuals of chronic dermatitis of the feet, jungle rot 
will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.
This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
for increased compensable evaluation for residuals of a 
left mandible fracture and entitlement to service 
connection for residuals of chronic dermatitis of the 
feet, respectively.

The Board is undertaking additional development on the 
issue of entitlement to service connection for dermatitis 
of the feet to include jungle rot pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable 
disposition of the veteran's claims has been developed and 
obtained, and all due process concerns as to the 
development of his claims have been addressed.

2.  Residuals of a left mandible fracture are manifested 
by an inter-incisal range of motion limited to 38 
millimeters.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
residuals of a fracture of the mandible have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, § 4.150, Diagnostic Codes 9904, 
9905, 9913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Residuals of a Left Mandible Fracture

The veteran contends that his disability is more severe 
than currently evaluated, and that an increased 
compensable evaluation should be assigned. 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 
4.2 (2002).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 
C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2002).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling 
and pain on movement.  See 38 C.F.R. § 4.45 (2002).

The U.S. Court of Appeal for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2002).

In February 2001, the RO denied the veteran's claim for a 
compensable evaluation for residuals of a left mandible 
fracture and continued a noncompensable rating under 
Diagnostic Code 9904, effective from January 1987.

The veteran's service-connected disability has been 
evaluated under Diagnostic Code 9904 as analogous to the 
rating criteria for malunion of the mandible.  When an 
unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which 
the functions affected, the anatomical localization, and 
symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2002). 

Competent medical evidence does allow a compensable rating 
to be assigned to the veteran for his mandible disability.  
Severe displacement of the mandible is assigned a 20 
percent evaluation; moderate displacement is assigned a 10 
percent evaluation; slight displacement is assigned a 
noncompensable evaluation.  Under Diagnostic Code 9904, 
rating malunion of the mandible is dependent upon degree 
of motion and relative loss of masticatory function.  See 
38 C.F.R. § 4.150; Diagnostic Code 9904 (2002).  Nonunion 
of the mandible warrants a 30 percent rating if severe and 
a 10 percent rating if moderate.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9903 (2002).

VA regulations also establish criteria for the evaluation 
of limited motion of temporomandibular articulation.  
Under Diagnostic Code 9905, an interclass range of zero-10 
millimeters warrants a 40 percent rating.  An inter-
incisal range of 11-20 millimeters warrants a 30 percent 
rating.  A 20 percent rating is warranted for an inter-
incisal range of 21-30 millimeters.  An inter-incisal 
range of 31-40 millimeters warrants a 10 percent rating.  
A range of lateral excursion of 0-4 millimeters warrants a 
10 percent rating.  Ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  See 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2002).

Finally, loss of teeth due to the loss of substance of the 
body of the maxilla or the mandible without loss of 
continuity, but where the lost masticatory surface cannot 
be restored by a suitable prosthesis, warrants a 10 
percent rating when all upper and lower teeth on one side 
are missing, all lower anterior teeth are missing, or all 
upper anterior teeth are missing.  Where all lower teeth 
are missing, a 30 percent rating is warranted.  However, 
where lost masticatory surface can be restored by suitable 
prosthesis, a zero percent rating is warranted.  See 38 
C.F.R. § 4.150, Diagnostic Code 9913 (2002).

In the January 2001 VA examination report, the veteran 
complained of periodic pain in his mandibular posterior 
area.  The examiner stated that the veteran did not suffer 
from any functional impairment due to loss of motion, 
missing teeth, or bone loss from the prior fracture.  It 
was noted that that the veteran's maximal incision opening 
without pain reached 38 millimeters with discomfort.  The 
report also showed that the veteran's excursion movements 
were 8 millimeters on the left and 12 millimeters on the 
right.  The examiner diagnosed the veteran with a mandible 
fracture by history and possible missing as well as 
partially restored teeth unrelated to the previous 
fracture.  

In July 2000 and August 2002 statements, the veteran 
complained of pain, occasional episodes of locking, and 
difficulty opening his jaw.  The Board has considered the 
veteran's descriptions of his symptoms, but also notes 
that he does not has the medical expertise that would 
render competent his statements concerning the severity of 
his service-connected mandible disability.  His opinion 
alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. Part 4, § 4.150, Diagnostic Code 
9904 with respect to determining the severity of his 
service-connected disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  Competent medical evidence is 
considered more probative than competent lay evidence.

The Board finds that the evidence does support the 
assignment of a 10 percent rating for residuals of a left 
mandible fracture.  Competent medical evidence has 
indicated that the fracture is healed, with no 
displacement of the mandible.  The examiner found that the 
veteran did not suffer from any functional impairment due 
to loss of motion, missing teeth, or bone loss in the 
January 2001 VA examination report.  Therefore, the 
criteria for a compensable rating under 38 C.F.R. § 4.150, 
Diagnostic Codes 9903, 9904 and 9913 have not been met.  
However, the January 2001 examination report noted that 
the veteran has an inter-incisal range of 38 millimeters, 
which warrants a 10 percent rating under Diagnostic Code 
9905 for limited motion of temporomandibular articulation.  
The Board concludes that these findings are sufficient to 
warrant a 10 percent rating, but no higher evaluation, 
under 38 C.F.R. § 4.150, Diagnostic Code 9905.  The 
regulation also specifically provides that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  However, the 
veteran did not exhibit a range of lateral excursion from 
zero to 4 millimeters in order to qualify for a separate 
10 percent rating under Diagnostic Code 9905 for limited 
lateral excursion. 

Consideration has been given to 38 C.F.R. § 4.40 and 4.45, 
recognizing that functional loss of a joint may result 
from pain on motion or use, when supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  Further, 38 C.F.R. 
§ 4.59, which addresses the evaluation of arthritis, 
recognizes that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation.  In this case, there has been no showing of 
arthritis, painful motion, or other pathology sufficient 
to warrant a rating in excess of 10 percent for residuals 
of a left mandible fracture.  Competent medical evidence 
shows that the veteran's residuals of a left mandible 
fracture meet or more nearly approximate the criteria 
needed for a 10 percent rating under Diagnostic Code 9905.  
See 38 C.F.R. Part 4, § 4.150, Diagnostic Codes 9904, 
9905, 9913 (2002), 38 C.F.R. § 4.7 (2002).

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm 
in these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  
In this case, the Schedule is not inadequate.  It provides 
for higher ratings for a mandible disability.  As 
discussed above, however, the required criteria for the 
assignment of a higher schedular rating have not been 
shown.  The veteran's disability has not required frequent 
periods of hospitalization.  In addition, it has not been 
shown that the veteran's disability produces marked 
interference with his employment.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO, 
in the February 2001 rating decision and November 2001 
statement of the case, advised the veteran of the evidence 
necessary to support his claim for entitlement to a 
compensable evaluation for a left mandible fracture.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable 
efforts to obtain relevant records adequately identified 
by the veteran.  All evidence identified by the veteran 
relative to this claim has been obtained and associated 
with the claims folder. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
in July 2002 which informed him that it would assist in 
obtaining identified records and that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this case, 
there is no additional development needed.  Consequently, 
any defect in such notice would not prejudice the veteran 
in this instance.  The Board finds that VA's duties to 
assist the veteran and to notify him of the evidence 
necessary to substantiate his claim has been satisfied.


ORDER

A 10 percent rating, but no greater, for residuals of a 
left mandible fracture is granted, subject to the laws and 
regulations governing the disbursement of monetary 
benefits.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


